DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 18-21 are dependent upon a cancelled claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 11, 15-17, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minoru Maeda (JP 2011020706 – hereinafter Maeda)
Re Claims 10 and 11:
Maeda discloses an article advancing assembly comprising: a container (10) defining an interior chamber and a dispensing opening (100) for providing access to the interior chamber; and an article advancer (40) positioned in the interior chamber configured to bias contents of the container towards the dispensing opening (100), the article advancer (40) having an arcuate body (see Figs. 4A and 5) with a first distal end portion (right side near 41A, 42A) and a second distal end portion (left side) opposite the first distal end portion (see Figs. A-D), wherein the first (right side near 41A, 42A) and second (left side) distal end portions cooperate with the arcuate body to form opposing U-shaped arches (see Figs. 3A, 3B, 4C, and 5C), the article advancer (40) movable between a compressed configuration and a fully dispensed position (see Figs. 4A-5C), in the compressed configuration (see Figs. 4A-4B), a plane extending tangent to an uppermost portion of the arcuate body is positioned a first distance from the first and second distal end portions (see Figs. 4A-4B – plane defined by bottom of inner 

Re Claim 15:
Maeda discloses wherein the container (10) is a box, a bag, or combinations thereof (see Figs. 1-7).

Re Claim 22:
Maeda discloses wherein the container (10) is a box, a bag, or combinations thereof, and wherein the first distal end portion and the second distal end portion are slidable relative to the container (see Figs. 1-7).




Maeda wherein the first distal end portion and the second distal end portion are generally planar when the article advancer (40) is in the fully dispensed configuration (see Figs. 5A and 5B).



Re Claim 16:
Maeda discloses a method of advancing an article in a container, the method comprising the steps of: providing a container (10) defining an interior chamber and a dispensing opening (100) for providing access to the interior chamber; providing an article advancer (40) positioned in the interior chamber configured to bias contents of the container towards the dispensing opening (100), the article advancer (40) having an arcuate body with a first distal end portion (right side near 41A, near 42A) and a second distal end portion (left side) opposite the first distal end portion (right side near 41A, near 42A), the first and second distal end portions defining a pair of uninterrupted side gaps therebetween (see Figs. 3A-3C), the first distal end portion (right side near 41A, near 42A) including a first pair of laterally-endmost legs (41A, 42A) that form a first portion of opposite peripheral side edges of the article advancer (40) and that define a first uninterrupted end gap therebetween (see Figs. 3QA-3C, 4C, and 5C), the second distal end portion (left side) including a second pair of endmost legs that form a second portion of the opposite peripheral side edges of the article advancer and that define defining a second uninterrupted end gap therebetween (see Figs. 3QA-3C, 4C, and 

Re Claim 17:
Maeda discloses further comprising the step of removing at least one of the plurality of articles to permit the article advancer to move towards the fully dispensed configuration (see Figs. 4A-5C).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda
in view of Craig D. Thompson (US 2003/0168468 — hereinafter Thompson).
Re Claim 12:
Maeda discloses the device of claim 10, but fails to teach wherein at least a portion of the article advancer comprises acrylonitrile butadiene styrene, polyoxymethylene,
nylon, polypropylene, polyethylene terephthalate, or combinations thereof.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651